Citation Nr: 0025079	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  94-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral heel 
disability.  

2.  Entitlement to secondary service connection for a right 
calcaneal spur.  

3.  Entitlement to secondary service connection for a right 
hip disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for a right 
knee disability.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for jungle rot.  

6.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 40 percent disabling.  

7.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased rating for left hip strain, 
currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1978.  This appeal comes to the Board of Veterans' Appeals 
(Board) from an October 1993 RO decision which denied 
secondary service connection for a right hip disability, 
determined that new and material evidence had not been 
submitted to reopen a claim for secondary service connection 
for a right knee disability, and denied increased ratings for 
disabilities of the left knee (20 percent), low back (10 
percent), and left hip (10 percent).  

This case also comes to the Board from a September 1995 RO 
decision which denied service connection for a bilateral heel 
disability, denied secondary service connection for a right 
calcaneal spur, determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for jungle rot, and denied an increase in a 10 percent rating 
for tension headaches.  

In August 1996, the Board remanded the case to the RO for 
additional evidentiary development.  In decisions in 
September and October 1997, the RO assigned a 20 percent 
rating for the service-connected lumbosacral strain, 
effective from April 1993.  In a February 2000 decision, the 
RO assigned a 40 percent rating for the service-connected low 
back disability, recharacterized as lumbosacral strain with 
left L4-S1 polyradiculopathy, effective from June 1999.  

The case has been returned to the Board for appellate review.  
It is noted that the issues of secondary service connection 
for a right hip disability, whether new and material evidence 
has been submitted to reopen a claim for secondary service 
connection for a right knee disability, and an increased 
rating for a left knee disability will be the subject of the 
remand which follows the decision below.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for a bilateral heel 
disability and secondary service connection for a right 
calcaneal spur.  

2.  In September 1982, the Board denied the veteran's claim 
for service connection for a skin disorder.  Evidence 
received since the 1982 Board decision includes evidence 
which is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's service-connected low back disability prior 
to June 1999 is manifested by pain, some tenderness, mild 
osteoarthritis, and no more than moderate limitation of 
motion; his low back disability effective in June 1999 is 
productive of no more than severe limitation of motion of the 
lumbar spine and severe intervertebral disc syndrome.

4.  The veteran's service-connected left hip strain is 
manifested by some decreased range of motion of the hip (95 
degrees of flexion); X-rays of the left hip are negative.  

5.  The veteran's service-connected tension headaches are 
manifested by prostrating attacks occurring on an average of 
once a month over the last several months, and he has been 
able to maintain steady employment despite the headaches.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for a 
bilateral heel disability and secondary service connection 
for a right calcaneal spur are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  New and material evidence has not been submitted since 
the final September 1982 Board decision to reopen a claim for 
service connection for jungle rot.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1999).  

3.  The criteria for a rating in excess of 20 percent prior 
to June 1999 and for a rating in excess of 40 percent 
effective in June 1999, for a low back disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295 (1999).  

4.  The criteria for a rating in excess of 10 percent rating 
for left hip strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 
5253 (1999).

5.  The criteria for a 30 percent rating for tension 
headaches have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.20, 4.124a, Code 8100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1969 to June 
1978.  Service medical records show that on an August 1969 
physical examination for enlistment purposes the veteran was 
evaluated as normal.  On a June 1972 physical examination for 
discharge/immediate reenlistment purposes, he was noted to 
have a 4 inch scar on his left heel.  Thereafter, he 
periodically received treatment for headaches and back pain.  
He was treated for dry flaking skin on his arms in March 
1973, for a macular rash on his trunk (which was found not to 
be rubella) in July 1973, and for a rash in his groin in 
October 1973.  He was separated from service on the basis of 
a physical evaluation board finding of a left knee 
disability.  

In an August 1978 decision, the RO granted service connection 
and a 10 percent rating for a left knee disability.  

In an October 1978 statement, the veteran claimed service 
connection for peeling skin on his right foot and rash in the 
groin area, among other conditions.  

In a January 1979 statement, the veteran indicated that there 
was peeling of the skin on his feet, which was heavier on the 
right foot than the left foot.  

On an April 1979 VA examination, the veteran reported a 
history of peeling skin on his right foot and toes that began 
in 1971.  He complained that his skin was peeling, red, 
itching, and painful.  On examination, there was diffuse 
scaling on both soles.  The diagnosis, in pertinent part, was 
tinea pedis.  

In an August 1979 decision, the RO granted, in part, service 
connection and a 10 percent rating for tension headaches, and 
denied service connection for a skin disorder.  

VA outpatient records show that in January 1980 the veteran 
underwent an evaluation for possible exposure to toxic 
chemicals.  He reported he was repeatedly and indirectly 
exposed to toxic chemicals while serving as an aircraft 
mechanic in service in Vietnam.  A physical examination of 
the skin was normal, with the exception of a scar on the left 
thigh and abscess on the right thigh.  In February 1980, the 
veteran was seen with a complaint of right ankle pain after 
twisting the ankle.  The impression was sprain of the right 
ankle.  In May 1980, the veteran underwent another evaluation 
for possible exposure to toxic chemicals.  He reported a 
history of a rash in the groin.  A physical examination of 
the skin was normal.  

In an April 1981 statement, the veteran reported having had a 
rash in his groin in October 1973.  

On a May 1981 VA examination, the veteran complained of a 
rash on his feet and groin and of a right ankle sprain.  
There was no diagnosis of a skin disorder or right calcaneal 
spur.  

In a September 1982 decision, the Board denied service 
connection for a chronic skin disorder.  

In a November 1982 statement, the veteran contended that he 
had tinea pedis in service and that the Board's decision on 
the matter required further consideration.  In a May 1983 
letter, the Board chairman explained to the veteran that the 
Board decision was final and that there was no basis for 
formal reconsideration.  He remarked that the decision made 
clear that a chronic skin disorder had not been objectively 
shown by a continuity of symptomatology and that tinea pedis 
had not been shown to be coincident with active service.  

In a September 1985 decision, the RO granted service 
connection and noncompensable ratings for a lumbosacral 
strain and a left hip strain, as secondary to a service-
connected left knee disability.  

In a February 1991 decision, the RO granted a 10 percent 
rating for service-connected lumbosacral strain.  

In an October 1991 decision, the RO granted a 10 percent 
rating for service-connected left hip strain.  

On a March 1992 VA outpatient record, the veteran complained 
of chronic headaches.  The provisional diagnoses were chronic 
headaches and questionable migraine.

An April 1993 VA outpatient record indicates a complaint of 
chronic low back pain.

In April 1993, the veteran submitted claims for an increased 
rating for his service-connected left hip strain and 
lumbosacral strain.  He alleged his left hip and low back 
were painful and limited in motion, causing him problems in 
walking.

On an August 1993 VA examination, the veteran complained of 
low back pain, difficulty in walking in the morning due to 
left hip and knee pain, and pain in the ball of his right 
foot from compensating for left leg disabilities.  He 
reported he was employed as a corrections officer at a 
prison.  On examination, the range of motion of the 
lumbosacral spine was forward flexion to 90 degrees and 
extension, lateral flexion, and rotation all to 30 degrees.  
There was mild tenderness to forceful palpation over the L4-
L5 spinal levels.  Active range of motion of the left hip was 
flexion to 120 degrees (with the knee bent), extension to 30 
degrees, adduction to 25 degrees, and abduction to 40 
degrees, all with associated facial grimaces.  Passive range 
of motion of the left hip was external rotation to 25 degrees 
and internal rotation to 30 degrees, both limited by pain.  
The veteran was able to stand from a seated position without 
push-off, and he could stand on his toes with assistance only 
for balance.  Sensory examination of the lower extremities 
was symmetrically intact except for mild hypoesthesia over 
the area of the scar on the left knee.  Deep tendon reflexes 
showed 2+ quadriceps bilaterally.  The pertinent diagnosis 
was bilateral myofascial hip pain.  The examiner commented 
that as the etiology of the bilateral hip pain was unclear X-
rays of the joints were ordered, which revealed osteophyte 
formation at the acetabular rim bilaterally with possible 
free intra-articular body on the right.  

In an October 1993 decision, the RO denied increases in 10 
percent ratings for disabilities of the low back and left 
hip.  

In December 1993, the veteran expressed his disagreement with 
the RO's decision.  He stated that his hip and back 
conditions (along with a left knee disability) affected his 
ability to function as he previously had, particularly in 
participating in sports and performing his job.  He 
reiterated his conditions were painful on motion and he had 
difficulty in standing from a seated position.  

On a March 1994 VA outpatient record, the veteran complained 
of headaches for which he had received relief with Fiorinal 
in the past.  He reported that non-steroidal anti-
inflammatory drugs did not help him.  He reported that he had 
several episodes a week for many years and that they were 
always the same with no recent changes.  He did not have a 
headaches at the time of the examination.  The pertinent 
diagnoses were chronic headaches by history and questionable 
migraine.  

On his March 1994 substantive appeal, the veteran claimed in 
regard to his service-connected lumbosacral strain and left 
hip disability that he was always in pain and had difficulty 
in getting up from a seated position.  

VA outpatient records in April 1994 show that X-rays of the 
veteran's right foot were taken, revealing a small plantar 
spur on the calcaneus.  The next day, he complained of right 
heel pain for a couple of days.  He reported he had had right 
heel pain for years which was worsening.  He also reported he 
had left hip and knee problems and walked a lot at work, 
favoring his left leg.  An examination revealed slight 
tenderness on the right heel pad.  The pertinent diagnosis 
was heel pain, and a heel pad was prescribed.  

In a May 1994 letter, the veteran claimed that right hip, 
knee, and foot problems were caused by too much weight-
bearing on his right side due to left side pain.  He also 
stated he was recently informed of a bone spur on his heel 
and given a shoe pad to wear.  

On a May 1994 VA medical history form, the veteran reported 
that his right hip and the right heel of his foot were 
painful because he continually shifted his weight to the 
right side due to left knee, left hip, and low back pains.  
He complained of difficulty in getting up due to pain in one 
or both hips.  He also complained of three to four headaches 
a week that were at times incapacitating.  

On a May 1994 VA orthopedic examination, the veteran walked 
with a waddling type of gait.  As he stood erect, 
hyperextension of the lumbosacral spine was limited by 50 
percent.  Forward bending of the lumbosacral spine revealed 
almost normal range of motion.  Deep knee bending could be 
accomplished with some assistance, as the veteran held onto a 
desk.  The pulses in the feet were of good quality, and there 
was normal sensation in the feet.  Straight leg raising could 
be done to a 60 degree level.  In the conclusion, the 
examiner stated that the veteran's symptoms were primarily 
referable to his back and left knee but that the veteran also 
mentioned a bone spur in the right foot for which he had been 
given a cushion.  X-rays were ordered.  X-rays of the lumbar 
spine revealed well-preserved disc spaces and very early 
anterior osteophytes involving the lower lumbar vertebral 
bodies.  X-rays of the right heel revealed a small calcaneal 
plantar spur which was unchanged from X-rays of the previous 
month.  (In a June 1994 addendum to the examination report, 
the examiner noted that X-rays showed a small plantar spur of 
the right calcaneus and mild osteoarthritis of the lumbar 
spine.)  

In a July 1994 letter, the RO inquired if the veteran 
intended to file a claim for service connection for a right 
heel disability as due to his service-connected left knee and 
hip disabilities, and if so informed him that he should 
furnish medical evidence as to a causal relationship between 
the claimed and service-connected conditions.

On a July 1994 VA outpatient record, the veteran complained 
of chronic back and hip pains, among other ailments.  An 
examination revealed that reflexes were within normal limits 
bilaterally and that motor strength in the hip flexor and 
extensor muscles were 5/5 bilaterally.  There was no back 
pain on a straight leg raising test up to 75 degrees to 80 
degrees bilaterally.  There was an antalgic gait.  

In an August 1994 letter, the veteran asserted that he was 
unable to stand with an even distribution of weight due to 
the constant pain in his left knee, left hip, and lower back.  
He stated that he was told by a VA doctor that his right heel 
was painful due to the weight distribution on the right side.

On an August 1994 VA outpatient record, the veteran 
complained of dull frontal headaches.  He reported that he 
would see a spotlight prior to a headache, that he had five 
to six headaches a week, and that they would last from one to 
eight hours.  He stated he went into a dark room when he 
became photo- and phonophobic and occasionally nauseous.  He 
stated his headaches were more common between December and 
May.  The assessment was migraine and tension headache.   

In September 1994, the veteran submitted a claim for an 
increased rating for his service-connected headaches, stating 
that they had increased in severity and occurrence.  

On a November 1994 VA outpatient record, the veteran was seen 
for a follow-up visit for headaches.  His diagnosis was 
migraine headaches.  It was noted he took five to six tablets 
a week of Tylenol 3 for headaches with relief.  

In November 1994 letters to the RO, the veteran claimed that 
he had pain in his right foot area and that he was told he 
had a right heel spur because he bore most of his weight on 
his right side due to pain in left hip, knee, and low back.  
He also claimed that his left hip pain sometimes prevented 
him from being able to stand from a seated position without 
assistance (i.e., push-off).  

In a December 1994 letter, the RO requested the veteran to 
submit evidence showing that his right foot condition was 
incurred or aggravated in service or that such was directly 
due to and a result of a service-connected condition.  

In December 1994 statements, the veteran claimed that between 
January and June 1972 a "rhino jack" (used for jacking 
aircraft) fell on the heels of his feet and cut through his 
right boot.  He stated that he was treated for a contusion 
and deep laceration on the right foot/heel and for a 
contusion on his left foot/heel and that he was placed on 
crutches.  He claimed both heels were injured but the right 
heel was worse.  He stated that he had previously complained 
of pain, some of which was caused by constant weight-bearing 
on his right foot due to disabilities of the left knee, left 
hip, and back.  He also referred to bone spurs in his feet.  
The veteran alleged that when he first sought VA assistance 
just after discharge from service he had complained of pain 
in his right foot, both from the heel injury and a rot 
problem between his toes, and that the pain upon stepping had 
worsened ever since then.

On a March 1995 VA neurological examination, the veteran 
reported sharp bifrontal headaches, sometimes associated with 
nausea and vomiting and sometimes with flashes in the eyes 
wherein he saw spots.  He estimated the intensity of the 
headaches to be a 10 on a scale of 1 to 10.  He stated he was 
very sensitive to light and sound, and he described some 
twitching in the forehead and around the mouth.  He claimed 
that the headaches and twitching had worsened in the past two 
years and that they occurred from four to five times a week 
and lasted for several hours.  The veteran also described 
muscle pain in his low back, left hip, and left lower 
extremity.  On examination, there was some tenderness in the 
back, and a straight leg raising test produced pain mostly in 
the left side of the back.  Motor testing was symmetrical in 
the lower extremity.  There was some giveaway weakness due to 
left hip and knee pain.  Reflexes were symmetrical.  The toes 
went down bilaterally, and there was no sensory loss.  The 
examiner stated that the veteran was not taking any 
preventative or prophylactic medication for headaches and 
that he most probably had a migraine headache with aura.  The 
examiner also noted that despite the veteran's complaints of 
low back pain there was no radicular pain or spasm of 
shooting pain, and that by examination there were symmetrical 
reflexes without evidence of sensory loss or muscle weakness.  
The diagnoses were migraine headache with aura, low back pain 
(most probably back strain), and no evidence of radiculopathy 
by examination.  

In March 1995 statements, Dr. Steven Kassel, a podiatrist, 
indicated he saw the veteran and advised him to wear a 
sneaker-hiking type of shoe for a heel problem.  He also 
stated that during examination of the veteran's feet he 
noticed what appeared to be bilateral dermatophytosis.  He 
opined that there was a possibility the dermatophytosis was 
contracted during the veteran's service years.  

In a March 1995 letter, the veteran stated that during his 
initial contact with the VA after service in 1978 he reported 
a jungle rot problem with his feet, with the right foot worse 
than the left foot.  He noted that when he recently saw a 
podiatrist for right heel pain the doctor mentioned bilateral 
dermatophytosis.  The veteran stated that he told the 
podiatrist he developed a skin condition during service in 
Vietnam.  He also stated that the podiatrist informed him 
that his left leg was shorter than his right leg, possibly 
due to his left knee and hip problem, and that such a 
condition led to his back pain.  

In a September 1995 decision, the RO denied service 
connection for a bilateral heel disability, denied secondary 
service connection for a right calcaneal spur, and determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for jungle rot.  The RO 
also denied an increase in a 10 percent rating for tension 
headaches.  

In a January 1996 letter, the veteran expressed his notice of 
disagreement with the RO's decision.  He stated that the skin 
on the soles of his feet and between his toes peeled, bled, 
and was raw, and that he lived with this condition without 
having to always seek medical assistance in service by 
following military health guidelines.  He stated that when he 
went to complain about a rash in the groin in October 1973 he 
also complained about a skin condition on his feet but that 
such complaint was not recorded in his medical files.  He 
claimed that his skin problems began in Vietnam and have 
persisted until the present.  He also stated he had had 
problems with both heels of his feet after a tool (rhino 
jack) fell on his boots in service in 1972, cutting through 
the boots and injuring his heels.  

In March 1996, the veteran's substantive appeal was received 
regarding the bilateral heel disability, right calcaneal 
spur, and jungle rot.  He reiterated that he has had a skin 
condition which has worsened since service and that he sought 
medical assistance for foot problems in service.  He stated 
that a scar on the left heel of his foot, which was noted on 
a reenlistment examination report but not on his original 
enlistment examination report, showed he sustained an injury 
to his heels in service.  He claimed that pain from a right 
calcaneal spur was due to his need to bear weight on his 
right side as a consequence of his service-connected 
disabilities of the left knee, left hip, and low back.  The 
veteran also expressed his notice of disagreement regarding 
the denial of an increased rating for tension headaches.

In his December 1996 substantive appeal, the veteran claimed 
in regard to his service-connected tension headaches that he 
worked at his job despite headaches, which made him 
miserable, because he did not want to lose his job.  At home, 
he stated that at least twice a month he coped with headaches 
associated with photo- and phonophobia by drawing the shades 
and laying in bed in a quiet environment.  He asserted he had 
several headaches a week, lasting from one to eight hours 
depending on whether he had the opportunity to lay down (at 
work he could not lay down), characterized by sharp pain or 
dull throbbing. 

On a December 1996 VA neurological examination, the veteran 
reported that his headaches had increased in intensity and 
duration over the past 10 years and that they have been 
severely debilitating to the degree where he had become 
annoying to those he worked around and to his family.  He 
reported that Fiorinal tablets, which had relieved headaches 
in the past, were no longer available to him and that VA 
doctors were reluctant to prescribe Tylenol with codeine.  He 
reported that he had from three to five headache episodes a 
week, which were related to stressors in his life.  He noted 
that he worked as a prison guard and that headaches were 
always triggered by memories of Vietnam.  At present, he 
reported being in the throes of one of his typical prodromes, 
seeing flashing white lights that were twinkling in nature 
with only modest obstruction of vision.  He reported he was 
nauseous and profoundly photophobic.  There was twitching of 
his eyes and squinting merely in the room light.  He spoke in 
soft tones because speaking loudly bothered his headache even 
more.  On examination, motor testing revealed normal bulk and 
tone and power that was 5/5 and symmetrical throughout all 
muscle groups.  Deep tendon reflexes were 1 and symmetrical 
at the patellae and trace to absent at the ankles.  Sensory 
examination was unremarkable.  His gait showed a slight limp 
involving the left lower extremity, which was favored due to 
back pain.  He was able to sustain weight on his heels and 
toes but had difficulty walking in that position due to pain.  
He could tandem walk.  The impression was migraine headache, 
which due to the frequency was likely to respond nicely to 
prophylactic treatment.  The examiner referred him to the 
emergency room for treatment, where he received an injection 
of Imitrex for headaches with relief.  

VA outpatient records show that on a January 1997 examination 
the veteran reported from three to four dull or sharp 
headaches a week.  He stated he had visual flashes of light 
prior to the onset of a headache and that it was associated 
with nausea (and rarely emesis).  The diagnosis was migraine 
headaches, and a trial medication was prescribed.  In 
February 1997, the veteran was concerned about the prescribed 
trial medication.  He was seen in moderate distress due to a 
headache.  He reported from three to five headaches a week 
triggered by stress, where he would become photophobic and 
nauseous with a flashing light prodrome and dizziness.  The 
assessment was migraine headache, and Imitrex was prescribed.  

On a February 1997 VA orthopedic examination, the veteran 
complained of pain and a loose feeling in the hips, pain in 
the back aggravated on exertion, and sharp pains in the left 
thigh area.  On examination, sensation was intact except for 
around a left knee arthroscopy incision site.  Motor strength 
was 5/5 in the muscles of the left leg and 4+/5 in the hip 
flexor and extensor, and was probably pain mediated.  Range 
of motion of the left hip was flexion to 115 degrees and 
abduction to 45 degrees.  On examination of the spine, a 
straight leg raising test was negative except for some 
increased pain sensation at 80 degrees on both sides.  Range 
of motion of the lumbar spine was forward flexion to 85 
degrees, extension to 10 degrees, lateral flexion to 30 
degrees, and lateral rotation to 45 degrees.  There was a 2 
cm. discrepancy in leg length, with the left leg shorter than 
the right leg.  The impression, in pertinent part, was leg 
length discrepancy and low back pain.  X-rays of the 
lumbosacral spine revealed well-maintained intervertebral 
disc spaces and vertebral body heights and minimal 
degenerative changes with anterior osteophyte formation.  The 
examiner opined that the veteran's knee injury might be 
contributing to the worsening of back symptoms.  

In decisions in September and October 1997, the RO granted an 
increase, to 20 percent, for the service-connected 
lumbosacral strain, effective from April 1993.  

VA outpatient records show that in October 1998 the veteran 
reported that his migraines continued.  In December 1998, he 
reported no headaches besides his usual migraines.  In 
February 1999, he was seen for a regular follow-up visit.  He 
reported he still had frequent episodes of migraine headaches 
about two to three times a week with an intensity of two to 
five on a scale of five, which were associated with aura 
including flashes of lights and nausea.  He reported that a 
dark, quiet place relieved his headaches.  He stated he took 
non-steroidal anti-inflammatory drugs and Tylenol with 
codeine for moderate headaches and Imitrex for severe 
episodes.  A computed tomography (CT) scan of the head was 
conducted, which was negative for masses, infarctions, and 
lesions and which revealed some consolidation in the sphenoid 
sinus.  In May 1999, he was seen on a follow-up visit.  The 
assessment was history of migraine headaches, and he was to 
begin a new medication (prophylaxis) for migraines.  

On a June 1999 VA orthopedic examination, the veteran 
reported that he worked as a corrections officer at a state 
prison and took a lot of sick leave due to pain in his left 
hip and knee.  He complained of difficulty walking, 
especially on the left leg.  He also complained of constant 
pain in his back.  On examination, the veteran was limping on 
the left leg, and he had difficulty walking on both heels and 
toes secondary to the pain in his knees and left hip joint.  
He also had difficulty changing his position from the chair 
to standing.  There was no swelling over the hip joints.  The 
range of motion of the lumbar spine was forward flexion to 90 
degrees and backwards extension to either 5 degrees or 10 
degrees.  The range of motion of the left hip joint was 
extension to 0 degrees and flexion to 95 degrees.  There were 
mild paraspinal muscle spasms over the left side.  The muscle 
strength over the left lower extremity was decreased to some 
degree secondary to pain, especially on hip flexion and knee 
extension.  The impression was chronic lower back pain, and 
left hip and knee joint pain with decreased range of motion 
on the physical examination and decreased muscle strength 
over the left lower extremity, secondary to pain.  
Lumbosacral radiculopathy was also noted.  X-rays of the left 
hip joint, which were ordered because the decrease in range 
of motion and degree of pain was not consistent with X-ray 
findings (i.e., osteophyte formation at the acetabular rim) 
in 1993, were negative.  The examiner commented that any 
weakness, fatigue, or incoordination was noted in the 
examination report and that with flare-ups the veteran may 
have decreased range of motion which could not be quantified 
further without examining him at that time.  

On a June 1999 VA neurological examination, the veteran 
complained of headaches occurring three to five times a week, 
associated with photophobia, phonophobia, and nausea.  He 
reported that sometimes he had visual scotomata before and 
during the headaches; that the headaches lasted from two to 
three hours up to 12 hours and were moderate to severe in 
intensity with slow buildup; that the mostly aching and 
sometimes sharp and throbbing headaches were relieved upon 
lying down in a dark, quiet room; and that he had significant 
relief of headaches in the past with Fiorinal, Excedrin, and 
Tylenol 3 but now took Imitrex injections for severe 
headaches with significant relief.  The veteran also 
complained of low back pain, which was aggravated by certain 
activities such as walking, sitting, or standing for a 
prolonged period.  He reported sometimes having spasms in the 
low back and radiating pain from the back to the left lower 
extremity.  On examination, motor testing of the left lower 
extremity was limited due to pain.  He also had some giveaway 
weakness.  Sensory testing was normal except for mild 
decreased sensation to pinprick on the medial aspect of the 
left knee area.  Reflexes were symmetric on both sides.  The 
veteran's gait revealed limping on the left lower extremity.  
He could walk on his toes and heels without difficulty, and 
there was some difficulty with tandem walking.  Examination 
of the back revealed some tenderness with paraspinal spasm on 
the left side of the low back.  He had some difficulty with 
bending over and touching his toes.  The assessment was 
history of migraine headaches since the early 1970s with 
current abortive treatment like Imitrex for severe headaches, 
low back pain radiating down the left lower extremity, and 
lumbosacral radiculopathy.  

In June 1999, the veteran underwent a VA electromyogram (EMG) 
study, which revealed moderate, chronic L4-S1 
polyradiculopathy on the left.  

In a February 2000 decision, the RO granted an increase, to 
40 percent, for the service-connected low back disability, 
recharacterized as lumbosacral strain with left L4-S1 
polyradiculopathy, effective from June 1999. 
 
In a letter received by the RO in March 2000, the veteran 
argued that an earlier effective date was warranted for the 
increase from 20 percent to 40 percent for his low back 
disability.  He also contended that he had frequent 
prostrating headaches that have affected his ability to 
perform.  

II.  Analysis

A.  Service Connection

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service incurrence will be presumed for 
certain chronic diseases, including arthritis, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability; however, compensation may be paid only for that 
degree of disability above and beyond the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA only has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods were 
incurred in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In the case of a claim for secondary service 
connection, there must be medical evidence of a nexus between 
an established service-connected condition and the claimed 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).

1.  Bilateral Heel Disability, on a Direct Basis

The veteran claims he has a bilateral heel disability as a 
result of an injury in service when a rhino jack fell on the 
heels of his boots, cutting through the right boot.  Service 
medical records show that on a reenlistment physical 
examination in 1972 the veteran had a 4 inch scar on the heel 
of his left foot, whereas no scars were noted on his military 
enlistment physical examination in 1969.  Other than the 
notation of the scar, there were no complaints or diagnosis 
of a heel disability on the examination report.  Moreover, 
there are no other service medical records that show a heel 
disability, or even suggest an injury to one or both heels.  
The veteran was released from active duty in 1978.  Post-
service medical records show a diagnosis of right heel pain 
by the VA in 1994.  In 1995, Dr. Kassel, the veteran's 
podiatrist, advised the veteran to wear a certain type of 
shoe due to a heel problem.  Although the post-service 
records show the veteran has been treated for a heel problem 
involving pain, there is no current diagnosis of a bilateral 
heel disability that is related to an injury in service.  

What is lacking in establishing a well-grounded claim for 
service connection for a bilateral heel disability is 
competent medical evidence of causality to link a current 
heel condition, which was first shown years after service, 
with the veteran's active duty.  Caluza, supra.  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for a bilateral 
heel disability and the claim must be denied.  

2.  Right Calcaneal Spur, on a Secondary Basis

The veteran claims that a right calcaneal spur is due to his 
weight-bearing on the right side as a consequence of favoring 
his service-connected left knee, left hip, and low back 
disabilities.  A right calcaneal spur was initially noted on 
a VA X-ray in 1994.  At that time, the veteran was diagnosed 
with right heel pain, and a heel pad was prescribed for him.  
In June 1994, the RO requested the veteran to furnish medical 
evidence as to a relationship between a claimed right heel 
disability and his service-connected conditions.  However, he 
has not submitted any evidence showing that his right 
calcaneal spur was caused, or even aggravated, by any of his 
service-connected disabilities.  

What is lacking in establishing a well-grounded claim for 
secondary service connection for a right calcaneal spur is 
competent medical evidence of causality, that is, medical 
evidence showing that the current diagnosis is linked to an 
established service-connected disability.  Caluza, supra; 
Libertine, supra.  Without such competent medical evidence, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of submitting evidence to show a well-grounded 
claim for secondary service connection for a right calcaneal 
spur, and thus the claim must be denied.  






B.  New and Material Evidence to Reopen a Claim 
for Service Connection for Jungle Rot

Initially, it is noted that "jungle rot" is not a 
recognized medical term but is used in general parlance to 
denote a fungal infection.  In this case, the Board will 
interpret the term "jungle rot" as referring to any skin 
disease.  

In the present case, a claim for service connection for a 
skin disorder was previously denied by the Board in September 
1982.  A Board decision is final, with the exception that a 
claim may later be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104.  The question 
now presented is whether new and material evidence has been 
presented since the 1982 Board decision which would permit 
the reopening of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the Board denied the veteran's claim for service 
connection for a skin disorder in September 1982, it 
considered service medical records from the veteran's active 
military service.  These records reflected that in 1973 the 
veteran was treated for flaking skin on the arms and a rash 
on his trunk and groin.  The veteran was separated from 
active service in June 1978.  Post-service medical evidence 
consisted of an April 1979 VA examination report which showed 
diffuse scaling of both soles and a diagnosis of tinea pedis, 
and two 1980 VA evaluations which showed that the veteran's 
skin was essentially normal.  At the time of the September 
1982 Board decision, there was no medical evidence showing 
that the veteran had a chronic skin disorder or that tinea 
pedis diagnosed after service was related to service.  

Evidence submitted since the September 1982 Board decision 
consists of statements by the veteran in which he claims that 
he sought medical assistance in service for a skin condition 
on the soles of his feet and between his toes, that he 
reported a jungle rot problem with his feet at his initial 
contact with the VA in 1978, and that his skin problems have 
persisted since service.  These assertions are not new as 
they are cumulative or redundant of his statements which were 
of record at the time of the prior final denial of the claim.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition, and his statements on 
such matters are not material evidence to reopen the claim.  
38 C.F.R. § 3.156; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Also submitted since the 1982 Board decision was a 1995 
statement from the veteran's podiatrist who, in finding what 
appeared to be bilateral dermatophytosis on the veteran's 
feet, opined that there was a possibility that such condition 
was contracted during his service years.  Dr. Kassel's 
statement is new, and not merely cumulative or redundant.  
However, the Board finds that the additional medical evidence 
is not material.  In connection with the podiatrist's 
statement, the veteran indicated in a March 1995 letter that 
when bilateral dermatophytosis was noted during an 
examination of his feet he told the podiatrist he had 
developed a skin condition during service in Vietnam.  
Clearly, Dr. Kassel's statement was made solely on the basis 
of history provided by the veteran as the medical record does 
not show a skin disorder affecting the feet in service.  
Also, the podiatrist had only recently treated the veteran 
and had no prior medical records of the veteran upon which to 
base an opinion independent of the veteran's self-reported 
history.  Thus, the podiatrist's statement is not material to 
support reopening a claim for service connection for jungle 
rot because he had merely relied on the veteran's account of 
his medical history and service background which had already 
been rejected by the Board in the 1982 decision.  See Reonal 
v. Brown, 5 Vet. App. 458 (1993).

The Board concludes that new and material evidence has not 
been submitted since the September 1982 Board decision which 
denied service connection for a skin disorder.  Thus, the 
claim has not been reopened, and the September 1982 Board 
decision remains final.  

C.  Increased Ratings

Initially, it is noted that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  The Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in claims for 
increased ratings; the more recent evidence is generally the 
most relevant in such claims, as it provides the most 
accurate picture of the current severity of the disabilities.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Low Back

Prior to June 10, 1999, the veteran's low back disability was 
characterized as lumbosacral strain and evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Code 5295.  Under 
this code, a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating is warranted for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  (The veteran's rating is the maximum 
allowable under that code effective in June 1999.)

Effective in June 1999, the veteran's low back disability is 
characterized as lumbosacral strain with left L4-S1 
polyradiculopathy and evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Code 5293.  Under this code, an 
intervertebral disc syndrome is rated 40 percent when severe, 
with recurring attacks and intermittent relief; and it is 
rated 60 percent when pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.    

The veteran's low back disability includes arthritis, and 
arthritis is rated on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Codes 5003 and 5010.  Moderate limitation 
of motion of the lumbar spine warrants a 20 percent rating, 
and severe limitation of motion of the lumbar spine warrants 
a 40 percent rating.  38 C.F.R. § 4.71a, Code 5292.  

After a review of the medical evidence, the Board finds that 
prior to June 1999 the veteran's low back disability does not 
meet the criteria for a rating in excess of 20 percent under 
any of the applicable codes.  Initially, it is noted that 
before June 1999 there was no objective neurological evidence 
of radiculopathy which is indicative of an intervertebral 
disc syndrome; thus, consideration under Code 5293 is 
precluded.  The medical evidence shows that on a 1993 VA 
examination the veteran had mild tenderness over L4-L5, was 
able to stand from a seated position without push-off, and 
had slight limitation of motion of the lumbosacral spine 
(i.e., forward flexion to 90 degrees with all other ranges of 
motion to 30 degrees).  On a 1994 VA examination, straight 
leg raising was accomplished to a 60 degree level, and 
lumbosacral range of motion was slight to moderate (i.e., 
with almost normal forward bending and hyperextension limited 
by 50 percent).  At that time, there was X-ray evidence of 
mild osteoarthritis of the lumbar spine.  On a 1994 VA 
outpatient record, the veteran complained of low back pain, 
and there was no pain on a straight leg raising test up to 75 
to 80 degrees.  On a 1995 VA examination, there was some 
tenderness in the back, and straight leg raising produced 
pain in the left side of the back.  The diagnoses included 
probable back strain.  On a 1995 VA examination, the veteran 
favored his left lower extremity due to back pain.  On a 1997 
VA examination, he complained that exertion aggravated his 
back pain.  A straight leg raising test was negative up to 80 
degrees where he had increased pain sensation, and range of 
motion studies revealed mostly slight limitation (i.e., 
forward flexion to 85 degrees, lateral flexion to 30 degrees, 
and lateral rotation to 45 degrees), with extension more 
severely limited at 10 degrees.  The diagnosis was low back 
pain, and there was X-ray evidence of minimal degenerative 
changes of the lumbosacral spine.  These objective findings 
do not show that the veteran's lumbar spine was severely 
limited or that he had a severe lumbosacral strain for a 40 
percent rating.  38 C.F.R. § 4.71a, Codes 5292 and 5295.  
Additionally, even when the effects of pain on use and during 
flare-ups is considered, there is no objective evidence 
showing that his lumbosacral spine was limited to a severe 
degree for an increased rating under Codes 5292 or 5295.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

There is no other applicable code which would afford the 
veteran a rating higher than 20 percent for his low back 
disability prior to June 1999.  A higher rating of 50 percent 
is permitted if there is ankylosis of the lumbar spine in an 
unfavorable position.  38 C.F.R. § 4.71a, Code 5289.  
However, in this case, the medical evidence shows that the 
veteran's lumbar spine was limited in motion but that it was 
not ankylosed (fixed in one position), let alone ankylosed in 
an unfavorable position.  Thus, a higher rating on such basis 
is not warranted.  

The Board also finds that beginning in June 1999 the 
veteran's low back disability does not meet the criteria for 
a 60 percent rating under Code 5293.  As noted above, whether 
the appropriate rating for intervertebral disc syndrome is 40 
percent or 60 percent turns on whether his symptoms are 
pronounced (60 percent) or whether his symptomatology is 
severe (40 percent).  The VA examination in June 1999 shows 
that the veteran reported having spasms in the low back and 
radiating pain to the left lower extremity.  On examination, 
there was some tenderness with mild paraspinal spasm over the 
left side in the low back, some giveaway weakness in the left 
lower extremity, and limited motor testing of the left lower 
extremity due to pain.  Nevertheless, reflexes were symmetric 
bilaterally, and sensory testing was nearly normal.  Also, an 
EMG study revealed moderate L4-S1 polyradiculopathy on the 
left.  These records demonstrate that the veteran's low back 
disc disease was not more than severe in degree.  Even when 
additional functional impairment during use or flare-ups is 
considered, the VA examination report indicates that overall 
impairment does not exceed that of severe (40 percent) 
intervertebral disc syndrome.  38 C.F.R. §§ 4.40, 4.45; 
VAOPGCPREC 36-97.  Thus, beginning in June 1999, the 
veteran's overall disability picture demonstrates no more 
than severe intervertebral disc syndrome, and thus a rating 
higher than 40 percent under Code 5293 is not permitted.   

In sum, there is no basis for an increase in a 20 percent 
rating prior to June 1999 and for an increase in a 40 percent 
rating effective in June 1999, for the veteran's service-
connected low back disability under any code of the VA's 
Schedule for Rating Disabilities.  As the preponderance of 
the evidence is against the claim for a rating increase for a 
low back disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Left Hip Strain

The RO recently cited 38 C.F.R. 4.71a, Code 5255 in 
continuing the 10 percent rating for the veteran's left hip 
strain.  Under this code, impairment of the femur, involving 
malunion, is rated 10 percent when there is slight knee or 
hip disability, and 20 percent when there is moderate knee or 
hip disability.  However, this code is inapplicable to the 
veteran's condition which involves strain of the left hip, 
not malunion of the femur.  Significantly, the latest left 
hip X-rays were negative.  

The veteran's left hip strain is more appropriately rated 
under codes pertaining to limitation of motion.  Normal range 
of hip motion includes 0 degrees extension, 125 degrees 
flexion, and 45 degrees abduction.  38 C.F.R. § 4.71, Plate 
II.  Limitation of thigh extension is rated 10 percent when 
limited to 5 degrees.  38 C.F.R. § 4.71a, Code 5251.  
Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating; limitation to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5252.  Limitation of 
rotation of the thigh (cannot toe-out more than 15 degrees on 
the affected leg), or limitation of adduction of the thigh 
(cannot cross legs), warrants a 10 percent rating.  
Limitation of abduction of the thigh with motion lost beyond 
10 degrees warrants a 20 percent rating.  38 C.F.R. 4.71a, 
Code 5253.

The veteran claims that his left hip joint is painful and 
limited in motion, thus causing him problems in walking and 
in standing from a seated position.  The VA examinations in 
1993, 1997, and 1999 do not show that his hip extension is 
limited, that his hip flexion is limited to 30 degrees, or 
that motion is lost beyond 10 degrees in abduction of the 
hip.  At the last examination, extension was normal at 0 
degrees and flexion was slightly limited to 95 degrees.  
Earlier medical records show essentially normal abduction.  
Although examinations show left hip motion is limited by 
pain, even when the effects of pain on use and during flare-
ups is considered, there is no objective evidence showing 
that hip motion is limited to the extent required for a 
rating in excess of the current 10 percent rating under 
limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  

The weight of the evidence is against a rating in excess of 
10 percent for left hip strain.  Thus, the benefit-of-the-
doubt rule does not apply, and the increased rating claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 

3.  Tension Headaches

The veteran's tension headaches are currently rated as 10 
percent disabling by analogy (38 C.F.R. § 4.20) under 38 
C.F.R. § 4.124a, Diagnostic Code 8100 for migraine.  (Some of 
the veteran's medical records, however, provide a diagnosis 
of migraine, instead of tension, headaches.)  Under this 
code, migraine with characteristic prostrating attacks 
averaging one in 2 months over the last several months 
warrants a 10 percent rating.  Migraine with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrants a 30 percent rating.  
Migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrants a 50 percent rating.  

The medical evidence shows that on VA outpatient records in 
1994 the veteran complained of up to six headaches a week 
that lasted up to eight hours and were at times 
incapacitating.  He reported he became photo- and phonophobic 
and occasionally nauseated when the headaches occurred.  On a 
1995 VA examination, he complained that the headaches 
occurred from four to five times a week, lasting for several 
hours.  He reported that the intensity of the headaches was a 
10 on a scale of 1 to 10 and that they were sometimes 
associated with nausea/vomiting and sometimes with flashes in 
the eyes.  In a December 1996 statement, the veteran asserted 
that at least twice a month he coped with headaches, 
associated with photo- and phonophobia, by drawing the shades 
and laying in bed in a quiet environment.  On a 1996 VA 
examination, he reported from three to five headaches a week, 
and he was sent to the emergency room due to an ongoing 
migraine headache that was manifested by seeing flashing 
white lights, modest visual obstruction, nausea, and 
photophobia.  He continued to be seen by the VA for migraines 
on an outpatient basis from 1997 to 1999, trying various 
prescription medications.  On a 1999 VA examination, the 
veteran complained of moderate to severe headaches occurring 
three to five times a week, associated with photo- and 
phonophobia and nausea.  He reported that they were relieved 
by lying down in a dark, quiet room.  He took prescription 
injections for severe headaches.  

This medical evidence demonstrates frequent headaches which 
require prescription medication.  The headaches are also 
shown to be prostrating at times, apparently occurring at 
least once a month over a long period of time.  As such, the 
Board finds that the veteran meets the criteria for a 30 
percent rating for service-connected tension headaches, rated 
by analogy under Code 8100.  The evidence, however, does not 
show that the service-connected headaches meet the criteria 
for a 50 percent rating.  Despite the veteran's claims that 
his headaches interfere with performance of his job, he has 
been able to maintain steady employment as a corrections 
officer for many years.  There is no evidence that his 
headaches are of such intensity and frequency that they are 
productive of severe economic inadaptability under Code 8100.  
Thus, the Board concludes that an increased rating, to 30 
percent and no more, for the veteran's service-connected 
tension headaches is granted under Code 8100.  
  




ORDER

Service connection for a bilateral heel disability is denied.

Secondary service connection for a right calcaneal spur is 
denied.

The application to reopen a claim for service connection for 
jungle rot is denied.  

An increased rating for a low back disability is denied.  

An increased rating for left hip strain is denied.

An increased rating, to 30 percent, for tension headaches is 
granted.  


REMAND

With regard to the remaining issues on appeal, of secondary 
service connection for a right hip disability and whether new 
and material evidence has been submitted to reopen a claim 
for secondary service connection for a right knee disability, 
the Board previously remanded them to the RO for additional 
development in August 1996.  In part, the Board requested 
that the veteran be afforded a VA orthopedic examination to 
determine the etiology of right hip and right knee 
disabilities.  The examiner was specifically asked to furnish 
a medical opinion as to the etiology of the disabilities, 
including whether or not right hip and right knee 
disabilities were caused or aggravated by the veteran's 
service-connected low back, left knee, and/or left hip 
disabilities.  

In February 1997, the veteran underwent a VA orthopedic 
examination.  However, the VA examiner provided an incomplete 
opinion regarding etiology, stating that left knee pain did 
not contribute to right-sided hip or knee pathology.  The 
examiner failed to address whether right hip and right knee 
disabilities were caused or aggravated by service-connected 
low back and/or left hip disabilities.  The veteran also 
underwent a VA orthopedic examination in June 1999, but the 
question of etiology of right hip and right knee disabilities 
was not addressed.  Thus, the Board finds that a new VA 
examination is warranted, in order to determine the etiology 
of the veteran's right hip and right knee disabilities.  
Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the remaining issue on appeal of an increased 
rating for a left knee disability, the Board also remanded 
that issue to the RO for a more complete VA examination to 
assess the severity of the left knee disability.  The veteran 
underwent orthopedic examinations in February 1997 and June 
1999, but neither examination included clinical findings 
concerning the degree of instability and subluxation of the 
left knee.  It is noted that the left knee is currently rated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, for moderate impairment of the knee with recurrent 
subluxation or lateral instability.  It is also noted that 
the veteran alleged in his March 1994 substantive appeal that 
his knee was prone to injury due to severe subluxation and 
lateral instability and that he wore a knee brace.  In view 
of the foregoing, a new VA examination is warranted.  

Prior to the new VA examinations, any recent treatment 
records pertaining to the veteran's right hip, right knee, 
and left knee should be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for his 
right hip, right knee, and left knee 
since June 1999.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
right hip and right knee disabilities, 
and the severity of his service-connected 
left knee disability.  The evaluation 
should include all indicated tests.  The 
claims folder and a copy of this remand 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Based on current findings, 
historical medical records, and medical 
principles, the examiner should provide a 
fully reasoned medical opinion as to the 
etiology of right hip and right knee 
disabilities, including whether or not a 
right hip or right knee disability was 
caused or aggravated (see Allen v. Brown, 
7 Vet. App. 439 (1995)) by the veteran's 
service-connected low back, left knee, 
and/or left hip disabilities, including 
any gait abnormality associated with any 
of his service-connected disabilities.  
The examiner should also ensure that 
complete range of motion studies of the 
left knee are performed with a 
goniometer, and the extent of any 
instability should be described.  The 
examiner should note for the record any 
objective evidence of pain referable to 
the left knee, and should assess the 
degree of additional limited motion or 
other functional impairment during use or 
flare-ups due to knee pain, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All clinical findings must be 
reported in detail in the examination 
report.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for secondary service 
connection for a right hip disability, 
whether new and material evidence has 
been submitted to reopen a claim for 
secondary service connection for a right 
knee disability, and an increased rating 
for a left knee disability.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issues which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



